UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7643


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROHAN ALEXANDER WALTERS, a/k/a Dave, a/k/a Rohan Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
Chief District Judge. (2:97-cr-00157-2; 2:09-cv-00589)


Submitted:   April 5, 2010                     Decided:    May 11, 2010


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and   MOTZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Rohan Alexander Walters, Appellant Pro Se.        Gary L. Call,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rohan Alexander Walters appeals the district court’s

order denying his petition for writ of audita querela.               We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Walters, Nos. 2:97-cr-00157-2; 2:09-cv-00589 (S.D. W.

Va. Aug. 21, 2009).          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2